Exhibit 99.1 Selected Financial Data Laclede Gas Company Fiscal Years Ended September 30 (Thousands) 2008 2007 2006 2005 2004 Summary of Operations Operating Revenues: Utility $ 1,128,287 $ 1,131,554 $ 1,141,011 $ 978,195 $ 868,905 Other 2,693 3,415 2,305 2,288 2,577 Total Operating Revenues 1,130,980 1,134,969 1,143,316 980,483 871,482 Operating Expenses: Utility Natural and propane gas 770,097 797,924 821,721 676,931 575,691 Other operation expenses 144,611 131,798 128,180 125,364 121,596 Maintenance 25,827 24,306 21,198 19,226 18,705 Depreciation and amortization 35,303 34,080 30,904 23,036 22,385 Taxes, other than income taxes 69,023 68,361 71,038 62,859 60,077 Total Utility Operating Expenses 1,044,861 1,056,469 1,073,041 907,416 798,454 Other 2,641 2,914 2,316 2,318 2,456 Total Operating Expenses 1,047,502 1,059,383 1,075,357 909,734 800,910 Operating Income 83,478 75,586 67,959 70,749 70,572 Allowance for Funds Used During Construction (72 ) (17 ) (45 ) (100 ) (123 ) Other Income and (Income Deductions) – Net 1,278 4,565 4,163 1,443 3,507 Interest Charges: Interest on long-term debt 19,851 22,502 22,329 22,835 22,010 Other interest charges 10,363 11,101 10,236 4,076 3,192 Total Interest Charges 30,214 33,603 32,565 26,911 25,202 Income Before Income Taxes 54,470 46,531 39,512 45,181 48,754 Income Tax Expense 15,264 14,047 10,632 14,550 16,555 Net Income 39,206 32,484 28,880 30,631 32,199 Dividends on Redeemable Preferred Stock 35 43 48 55 62 Earnings Applicable to Common Stock $ 39,171 $ 32,441 $ 28,832 $ 30,576 $ 32,137 1 Selected Financial Data (continued) Laclede Gas Company Fiscal Years Ended September 30 (Thousands) 2008 2007 2006 2005 2004 Dividends Declared – Common Stock $ 32,811 $ 31,520 $ 30,049 $ 29,003 $ 27,183 Utility Plant Gross Plant – End of Period $ 1,229,174 $ 1,187,828 $ 1,149,104 $ 1,105,733 $ 1,070,522 Net Plant – End of Period 823,197 793,794 763,827 728,481 699,144 Capital Expenditures 55,304 56,434 57,925 54,621 49,130 Property Retirements 15,629 16,331 22,588 19,410 9,276 Total Assets – End of Period $ 1,625,815 $ 1,431,203 $ 1,385,140 $ 1,275,515 $ 1,208,250 Capitalization – End of Period Common Stock and Paid-In Capital $ 157,883 $ 151,510 $ 145,527 $ 140,381 $ 136,052 Retained Earnings 202,535 195,728 194,807 196,024 194,451 Accumulated Other Comprehensive Loss (1,790 ) (1,727 ) (834 ) (1,127 ) (371 ) Common Stock Equity 358,628 345,511 339,500 335,278 330,132 Redeemable Preferred Stock 467 627 787 948 1,108 Long-Term Debt 389,181 309,122 349,041 294,033 333,936 Total Capitalization $ 748,276 $ 655,260 $ 689,328 $ 630,259 $ 665,176 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS LACLEDE GAS COMPANY INTRODUCTION This management’s discussion analyzes the financial condition and results of operations of Laclede Gas Company (Laclede Gas or the Utility). It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on overall financial condition and liquidity. Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our expectations or beliefs and the effect of future developments may not be those anticipated.
